Citation Nr: 0526745	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disorder status post-surgery.

2.  Entitlement to service connection for right shoulder 
disorder status post-surgery, to include as secondary to a 
left shoulder disorder.

3.  Entitlement to service connection for loss of tip, left 
index finger, as secondary to service-connected gunshot wound 
(GSW) residuals, left thigh.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An April 2000 rating decision denied 
the veteran's claims for entitlement to service connection 
for the bilateral shoulder disorders and left index finger as 
not well grounded.  The veteran's notice of disagreement 
(NOD) with the decision was received by the RO on November 
11, 2000.  In light of the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002 and Supp 2005), and its effective date, the RO 
treated the NOD as a new claim for service connection and 
developed it under the VCAA.  See 66 Fed. Reg. 45,629 (2001).  
The RO conducted a de novo adjudication, and a July 2002 
rating decision denied the claims.  The veteran's NOD was 
received in August 2002, and the Statement Of The Case (SOC) 
was issued in January 2004.  The veteran's substantive appeal 
was received in February 2004, which was within 60 days of 
the SOC.  Thus, the issues are styled as reflected on the 
cover sheet, and the Board has jurisdiction of the appeals.  
See 38 C.F.R. § 20.201.

The evidence of record reflects that, in August 2002, the 
veteran applied for an increased rating for his GSW residuals 
and for total disability on the basis of individual 
unemployability (TDIU).  A September 2003 rating decision 
continued the veteran's existing rating and denied TDIU.  His 
NOD was received in October 2003, and a SOC was issued in 
November 2004.  The claim file reflects no record of the 
November 2004 SOC having been returned as undelivered nor any 
record of the veteran having submitted a substantive appeal 
in response to the SOC.  Thus, the Board has no jurisdiction 
over those issues, and they will not be a part of or 
discussed in this decision.

The veteran testified at a Board hearing in August 2005 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claim file.


FINDINGS OF FACT

1.  The Report of Medical Examination For induction reflects 
notation of a pre-existing left shoulder disorder status 
post-surgery.  Medical authorities assessed the left shoulder 
as non-disqualifying and determined the veteran was fit for 
service.

2.  The service medical records reflect an entry for a 
complaint, finding, and treatment for left shoulder 
symptomatology and also reflect a medical finding that it was 
resolved.  The Report Of Medical Examination For Separation 
reflects that the upper extremities were assessed as normal.

3.  The evidence of record clearly and unmistakably shows 
that a current left shoulder disorder was not caused or 
aggravated by active military service.

4.  The service medical records reflect no entries for 
complaints, findings, or treatment for a right shoulder 
disorder.  The Report Of Medical Examination For Separation 
reflects that the upper extremities were assessed as normal.

5.  The evidence of record does not show a right shoulder 
disorder to have been caused or made worse by active military 
service.

6.  The veteran sustained an amputated tip, left index 
finger, in a post-service job-related accident.

7.  The evidence of record does not show an amputated tip, 
left index finger, to have been caused or made worse by the 
service-connected GSW residuals, left thigh.


CONCLUSIONS OF LAW

1.  A left shoulder disorder, status post-surgery, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2004); VA O.G.C. Prec. Op. 
No. 3-2003 (July 16, 2003).

2.  A right shoulder disorder, to include arthritis, status 
post-surgery, was not incurred in or aggravated by active 
service, nor may it may be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002 and Supp 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2004).

3.  The veteran's amputated tip, left index finger, is not 
proximately due to, the result of, or aggravated by, his 
service-connected GSW residuals, left thigh.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2004); Allen v. Brown, 7 Vet. App.439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA, duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (RO) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA satisfied its duty to notify as to items 1 through 3 by 
means of an August 2001 letter from the RO to the veteran 
that was issued prior to the de novo RO decision.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Further, it is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The veteran submitted completed VA Forms 21-4142 identifying 
his health care providers in response to the notice letter.  
In addition, the SOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.

VCAA duty to assist

The RO obtained the records from the Social Security 
Administration (SSA) related to the veteran's application for 
benefits administered by that agency, contacted the private 
providers identified by the veteran, informed him when there 
was no response, and obtained treatment records from those 
who possessed records related to his disorders.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that was not acted on.  All records obtained 
or generated have been associated with the claim file.  Thus, 
the Board finds that the RO has complied with the duty to 
assist the veteran with the development of his claim, 
38 C.F.R. § 3.159(c), and that the veteran has received 
proper VA process.

Factual background, left shoulder

A fair synopsis of the veteran's contentions, historically 
and currently, is that, because of his pre-service injury of 
and surgery on his left shoulder, he should not have been 
drafted, but he was anyway.  As a result, he had to cope with 
avoiding further injury to his left shoulder, but his active 
service in fact made his left shoulder worse and is the 
proximate cause of his current problems.

A January 2001 report of Alan S. Groth, D.O., reflects that 
he examined the veteran as part of his application for SSA 
benefits.  Dr. Groth related that the veteran provided a 
history of having torn the rotator cuff in his left shoulder 
playing football when he was 15-years old.  He also related 
to Dr. Groth that he was drafted although he had "major 
trouble with it," and, in boot camp, he was told to just 
make the best out of it.  The veteran's July 1967 Report Of 
Medical History reflects that he listed a history of a left 
shoulder dislocation and a shoulder separation.  The examiner 
noted a history of a left shoulder dislocation at age 18 
which was surgically corrected with a plate, and that there 
were no complaints.  The July 1967 Report Of Medical 
Examination For Pre-Induction reflects notation of the left 
shoulder, that an x-ray was negative, and that the veteran 
was deemed fit for induction with a profile of all 1s.

Service medical records reflect a January 1968 entry where 
the veteran presented with a complaint of an injury to his 
left shoulder.  No specifics of the claimed injury are 
listed.  An undated consultation to the orthopedic clinic 
reflects he fell on his left shoulder during night PTA, and 
he complained of pain on motion.  The consult noted the 
veteran's surgery 3 years prior to his induction and inquired 
if he should be on profile. The x-ray request reflects the 
clinical history as 3-years post-op dislocated shoulder, and 
the x-ray showed no signs of dislocation.  The only 
abnormality noted was a rather shallow glenoid fossa.  
Although the service medical records reflect no shoulder-
related entries for the period January 1968 to January 1969, 
a February 1969 consultation to Physical Therapy requested 10 
sessions for the veteran's left leg and left shoulder.  An 
entry of February 17, 1969, reflects that the veteran had 
attended daily since February 4th for strengthening exercises 
to the left shoulder.  The therapist reported that range of 
motion (ROM) of the left shoulder was within normal limits 
for all ranges.  A February 25, 1969, entry reflects that the 
veteran's left shoulder strength and ROM were within normal 
limits, and that he had been placed on a home exercise 
program.  The service medical records reflect no further 
entries related to the veteran's left shoulder.

The September 1969 Report Of Medical History For Separation 
reflects the veteran listed a painful left shoulder and his 
pre-service surgery in 1964.  The September 1969 Report Of 
Medical Examination For Separation reflects that the 
veteran's left shoulder was assessed as normal.  A November 
1969 document reflects the veteran's certification that there 
had been no change in his medical condition since the 
September 1969 examination.

June 1976 records of E. David Grant, M.D., reflects the 
veteran provided a history of having the pre-service Putti-
Platt corrective surgery after several recurrences of left 
shoulder separation.  The veteran related to Dr. Grant that 
his pre-service surgery worked without further recurrence 
until he again dislocated his left shoulder in November 1975 
while playing football.  The veteran reported three 
subsequent dislocations subsequent to the November 1975 
injury.  Dr. Grant hospitalized the veteran for a 
reconstruction procedure, which consisted of a combined 
Putti-Platt and modified Bristow repair.

In 1992, the veteran applied for Federal employment as an 
intermediate plate printer.  A March 1992 note related to his 
pre-employment physical examination reflects that the veteran 
reported his pre-service left shoulder injury and corrective 
surgery.  The entry also reflects that the veteran denied any 
recurrent problems or symptomatology, and the examiner 
entered an assessment of status post-left shoulder separation 
repair 1966, healed asymptomatic.

Dr. Groth's 2001 report reflects that the veteran reported 
the post-service left shoulder surgery as having occurred in 
1972, and that, prior to the surgery, he had dislocated his 
left shoulder over 15 times.

The September 1999 VA examination report reflects that the 
veteran related that, during basic training, he experienced 
recurrent dislocations while doing overhead exercises.  After 
basic training, however, he no longer had to do overhead 
exercises and dislocations were no longer a problem.  At the 
hearing, the veteran related that he aggravated his left 
shoulder during maneuvers on the parallel bars.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Under the laws administered by VA, a veteran is presumed to 
be in sound condition, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

The burden is on the Government to rebut the presumption of 
sound condition upon entrance by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated in service.  VA O.G.C. Prec. Op. No. 
3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C. § 1111 to the extent that it 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).

The temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition as 
contrasted with symptoms has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991);  Accordingly, "a lasting worsening of the 
condition"- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997) (Steinberg, J., dissenting; see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citing Vanerson v. 
West, 12 Vet. App. 254, 258, 261 (1999)).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Analysis

In light of the fact that the veteran's pre-existing left 
shoulder disorder was noted at induction, there is no issue 
as to that element.  The salient issue remaining is whether 
his left shoulder disorder was aggravated or made worse by 
his active service.  The Board finds that the evidence 
compellingly shows the veteran's left shoulder not to have 
been aggravated by his active service.

The Board notes the veteran's testimony, and his numerous 
written submissions, that he experienced recurrent 
dislocations while in basic training.  The service medical 
records, however, reflect no documentation to support those 
contentions.  The service medical records reflect only the 
reported fall in January 1968 and the negative x-ray.  As 
concerns the notation at the physical examination at 
separation that he experienced a painful left shoulder, that 
is apparently corroborated by the 1969 physical therapy 
records.  While the service medical records reflect no 
specific event or incident as a precursor to the physical 
therapy, the Board reasonably infers that the veteran must 
have complained of left shoulder symptomatology for his 
provider to have referred him for a regimen of physical 
therapy.  In any event, the therapist assessed the veteran's 
left shoulder as resolved, as reflected by the findings of 
ROM and strength as within normal limits.  There are no 
shoulder related entries in the service medical records after 
the February 1969 physical therapy entries.  Thus, the 
evidence reasonably supports an inference that the notation 
on the September 1969 Report Of Medical History referred to 
the veteran's history rather than to his then current state.  
Further, the evidence of record shows that, at the time of 
the veteran's separation from active service, the in-service 
episodes of left shoulder symptomatology were acute and 
transitory events, rather than reflects of a lasting 
worsening of his post-surgery pre-existing left shoulder 
disorder.

As concerns the current state of the veteran's left shoulder 
disorder, the evidence compellingly shows that it was post-
service events that rendered it significantly worse than at 
his separation.  Dr. Grant's 1976 report reflects that the 
veteran again injured his left shoulder while playing 
football in November 1975, which necessitated his June 1976 
reconstructive surgery.  The Board notes the veteran's 
representative's assertion in the May 2005 VA Form 646 to the 
effect that none of the private treatment records or the VA 
examination report reflect a nexus opinion.  

In light of the state of evidence as of the veteran's 
separation from service and the compelling evidence of 
significant, recurrent post-service trauma to the left 
shoulder, the Board attaches no probative value to the 
assertion.  There simply is no credible evidence that the 
veteran's active service made his left shoulder worse than it 
was at induction, as there is no evidence of chronic left 
shoulder symptomatology as of his separation from active 
service.  Neither does the evidence show any continuity of 
symptomatology between November 1969 and November 1975.  The 
SSA records, Dr. Grant's report, reflect the veteran's post-
service left shoulder symptomatology had its inception in 
November 1975 when he reinjured it, several years after his 
separation  Thus, the Board finds that the evidence of record 
clearly and unmistakably shows that the veteran's pre-
existing status post-surgery left shoulder disorder did not 
increase in severity during his active service, which 
precludes any presumption of aggravation of the pre-existing 
condition.  See 38 C.F.R. § 3.306(a).

As reflected by the factors discussed above, the Board 
concludes that, in light of the notation of the pre-existing 
left shoulder disorder at induction, and the compelling 
evidence of no increase in the severity of that disorder 
during service, the claim for service connection based on 
aggravation of a left shoulder disorder is denied.  38 C.F.R. 
§§ 3.303, 3.304(b), 3.306(a); VA O.G.C. Prec. Op. No. 3-2003.

Factual background, right shoulder

The veteran asserts that he injured his right shoulder in 
service as a result of his constant compensating action to 
protect his left shoulder from further injury, to include the 
instance of the parallel bars set for the above.  The service 
medical records are silent as concerns his right shoulder, as 
they reflect no entries for complaints, findings, or 
treatment for right shoulder symptomatology.  The Report Of 
Medical History at separation reflects no history of right 
shoulder symptomatology, and the September 1969 Report Of 
Medical Examination For Separation reflects that the 
veteran's upper extremities were assessed as normal.

The post-service treatment records reflect no complaints of 
right shoulder symptomatology within one year of the 
veteran's separation or in the years immediately after his 
separation.  February 1982 records of the Delaware County 
Memorial Hospital reflects that the veteran presented at the 
emergency room with a complaint of having dislocated his 
right shoulder while either playing with his nephew or trying 
to pick him up.  The treating physician reduced the right 
shoulder under general anesthesia.  A December 1997 private 
treatment record reflects that the veteran dislocated his 
right shoulder on December 6, 1997, while pushing an ink drum 
at his work place.  A December 15, 1997, treatment note of a 
Dr. Shrager reflects that the veteran dislocated his right 
shoulder while walking, and the veteran underwent reduction 
at George Washington Hospital, Washington, DC.  The veteran 
related to Dr. Shrager that he had a history of five right 
shoulder dislocations during the prior 15 years.  X-rays 
showed a large loose body in the interior capsular recess, 
significant degenerative changes, and a well reduced right 
shoulder.  Dr. Shrager entered an impression of recurrent 
anterior dislocation, right shoulder.  The veteran desired 
conservative treatment rather than surgery.

Dr. Groth's 2001 report reflects that the veteran related 
that, in an effort to prevent further injury to his left 
shoulder, he started using his right shoulder more.  The 
veteran further related that, during the prior 30 years, he 
had experienced about five right shoulder dislocations, two 
of which were occurred during the prior two years.

Applicable law and regulation

The legal standards for service connection are set forth 
above and, except for the discussion of the presumption of 
soundness and aggravation of a pre-existing condition, are 
incorporated here by reference.  Further, Further, certain 
chronic diseases may be presumed to be service connected if 
they manifest to a degree of 10 percent or more within one 
year of discharge from service.  Arthritis is one of the 
diseases listed as eligible for presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As noted, there is no evidence of right shoulder 
symptomatology during the veteran's active service.  In the 
interim, the veteran sustained post-service work related 
injury to his right shoulder as well as dislocations during 
recreational activity, beginning in 1982 as far as the 
evidence of record shows.  The Board notes the veteran's 
reported history to Dr. Groth that he stressed his right 
shoulder to compensate for his left shoulder, but the 
evidence of record does not show that it was in-service 
activity or events which required him to protect his left 
shoulder.  Even according the veteran the benefit of the 
doubt and inferring that, during his active service, he used 
his right shoulder more to protect his left shoulder, the 
service medical records reflect no evidence that it caused 
any right shoulder pathology.  Further, there is no evidence 
to show that the degenerative changes in the veteran's right 
shoulder manifested within one year of his separation from 
service.  The earliest record of such degenerative changes 
are the 1997 x-rays.  Thus, the Board is constrained to find 
that the evidence of record preponderates against the claim.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  In light of the Board's 
findings on his left shoulder claim, naturally there is no 
basis for service connection of the right shoulder as 
secondary to the left shoulder disorder.  38 C.F.R. § 3.310.

Factual background, left index finger

In August 1994, the veteran sustained a work-related injury 
to his left index finger which amputated the tip of the 
finger when his hand was caught in a piece of printing 
equipment.  The veteran related at the hearing that one of 
the residuals of his GSW, left thigh, is that he experienced 
leg cramps.  He further related that, to alleviate the pain 
and cramps when they occurred, he would elevate himself 
slowly on his toes and then descend to his heel.  The day of 
the accident, he avers, he experienced a leg cramp while 
working on a printing press.  When he put his hand down on 
the press to steady himself on the press, it caught his 
finger and tore off the tip.

The veteran's employment treatment records reflect an August 
1994 entry to the effect that the veteran was "changing a 
bracket on the printing press, when it was turned on and his 
finger got caught."  (Quotes in original).  The wound was 
cleaned, pressure applied, and he was sent to the George 
Washington Hospital.  The diagnosis at the emergency room was 
amputation of distal phalanx, left index finger.

Applicable law and regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Board must weigh the evidence and assess its credibility.  
The service medical records verify that one of the residuals 
of the veteran's GSW was leg cramps, as reflected in the 
February 1969 records of physical therapy to strengthen his 
left leg and Dr. Groth's report.  Nonetheless, the Board 
accords greater weight to the contemporaneous documentation 
of the accident than to the veteran's reports or assertions 
made later in time.  As noted above, the circumstances of the 
1994 accident which amputated the veteran's left index finger 
tip, as recorded by the health screening or treating health 
provider, reflect that the veteran was changing a bracket on 
the printing press when apparently it was turned on 
unintentionally.  The Board notes that the recorder placed 
the sentence in quotation marks, which denotes the entry was 
essentially as the veteran reported it.  There is no entry to 
the effect that it was leg cramps which contributed to his 
accidentally placing his left hand in harm's way.  The Board 
is doubtful that such an essential detail would have gone 
unreported, as an attempt to recover from a painful leg cramp 
is a far different situation than replacing a bracket.  The 
veteran's credibility is not buttressed by the evidence of 
record.  Accordingly, the Board finds that the evidence 
preponderates against the claim.

ORDER

Entitlement to service connection for left shoulder disorder, 
status post-surgery, is denied.

Entitlement to service connection for right shoulder disorder 
status post-surgery, to include as secondary to a left 
shoulder disorder, is denied.

Entitlement to service connection for loss of tip, left index 
finger, as secondary to service-connected GSW residuals, left 
thigh, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


